The plaintiff's evidence, taking it in the most favorable light for him, is such that we cannot say that the jury might not have found the following state of facts: —
In the afternoon of March 12th, 1908, the defendant was managing an automobile which was proceeding along one of the principal streets in the city of New Haven, at an excessive rate of speed. The automobile contained five young men, who were talking and laughing. It reached a bridge, crossing over a railroad, without slowing down, and on the left-hand side of the street. A boy of eleven (the plaintiff's intestate) who was on this bridge, on the left-hand sidewalk, started to run across the street, and was almost immediately struck by the automobile and fatally injured. When he started, the automobile was about one hundred and seventy-six feet distant. It was not brought to a stop until it had traveled over sixty feet from the point of the collision. It had given a signal of its approach when about four hundred feet distant, but none since. The boy did not look either way, as he started to run and ran. Two other boys, with whom he had been playing, called to him "Look out." He thereupon threw up his hands, just before he was struck.
The automobile was not on the side of the street, for vehicles on which, coming from the west, one crossing the street might be expected, in the ordinary course of things, to be on the watch. The cries of the lad's companions did not indicate the nature of the danger.
Under such circumstances, whether the boy exercised such care as could be reasonably expected on the part of one of his age, judgment, and experience, would be a question for the jury to decide. Rohloff v. FairHaven  W. R. Co., 76 Conn. 689, 58 A. 5. *Page 75 
The evidence of negligence on the part of the defendant was plainly sufficient to entitle the plaintiff to go to the jury on that issue.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.